UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-2817



TROY E. WIGLEY,

                                             Plaintiff - Appellant,

         versus

CHARM CITY PROMOTIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-2422-S)


Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Troy E. Wigley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his civil complaint and denying his motion to reconsider judgment

and amend the original complaint. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Wigley v.
Charm City Promotions, No. CA-95-2422-S (D. Md. Aug. 29, 1995;

Sept. 11, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2